

	

		II

		109th CONGRESS

		2d Session

		S. 2276

		IN THE SENATE OF THE UNITED STATES

		

			February 10

			 (legislative day, February 9), 2006

			Mrs. Feinstein (for

			 herself, Mr. Leahy, and

			 Mr. Kerry) introduced the following bill;

			 which was read twice and referred to the Committee on the Judiciary

		

		A BILL

		To provide for fairness for the Federal

		  judiciary.

	

	

		1.Short titleThis Act may be cited as the

			 Federal Judicial Fairness Act of

			 2006.

		2.Judicial

			 cost-of-living increases

			(a)Repeal of

			 statutory requirement relating to judicial salariesSection 140

			 of the resolution entitled A Joint Resolution making further continuing

			 appropriations for the fiscal year 1982, and for other purposes.,

			 approved December 15, 1981 (Public Law

			 97–92;

			 95

			 Stat. 1200;

			 28 U.S.C. 461

			 note), is repealed.

			(b)Automatic

			 annual increasesSection 461(a) of title 28, United States Code,

			 is amended to read as follows:

				

					(a)(1)Subject to paragraph

				(2), effective on the first day of the first applicable pay period beginning on

				or after January 1 of each calendar year, each salary rate which is subject to

				adjustment under this section shall be adjusted by an amount, rounded to the

				nearest multiple of $100 (or if midway between multiples of $100, to the next

				higher multiple of $100) equal to the percentage of such salary rate which

				corresponds to the most recent percentage change in the ECI (relative to the

				date described in the next sentence), as determined under section 704(a)(1) of

				the Ethics Reform Act of 1989. The appropriate date under this sentence is the

				first day of the fiscal year that begins in the preceding calendar year.

						(2)In no event shall the percentage

				adjustment taking effect under paragraph (1) in any calendar year (before

				rounding), in any salary rate, exceed the percentage adjustment taking effect

				in such calendar year under section 5303 of title 5 in the rates of pay under

				the General

				Schedule.

						.

			(c)Judicial salary

			 increasesEffective on the first day of the first applicable pay

			 period that begins on or after the date of the enactment of this Act, the rate

			 of basic pay for the Chief Justice of the United States, an Associate Justice

			 of the Supreme Court of the United States, a judge of a United States circuit

			 court, a judge of a district court of the United States, a judge of the United

			 States Court of International Trade, a bankruptcy judge, and a full-time

			 magistrate judge shall be increased in the amount of 16.5 percent of their

			 respective rates (as last in effect before the increase), rounded to the

			 nearest multiple of $100 (or, if midway between multiples of $100, to the next

			 higher multiple of $100).

			3.Coordination

			 ruleIf a pay adjustment under

			 section 2 is to be made for an office or position as of the same date as any

			 other pay adjustment affecting such office or position, the adjustment under

			 section 2 shall be made first.

		

